The People wholly failed to satisfy their burden of establishing that the identification procedure by which the victims of the subject robbery identified the defendant was merely confirmatory in nature (see, People v Rodriguez, 79 NY2d 445, 452; People v Cinatus, 188 AD2d 481). Therefore, under the circumstances of this case, the Supreme Court erred in summarily denying the defendant’s motion to suppress the victim’s identification testimony (see, CPL 710.60). However, since no determination has been made that the police employed an unduly suggestive identification procedure, the appeal may be held in abeyance for a post-judgment hearing (see, People v Bryan, 206 AD2d 434; People v Cinatus, supra; People v Harewood, 184 AD2d 657). Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.